Citation Nr: 1544421	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased schedular rating in excess of 10 percent for tinnitus.

2.  Entitlement to an extraschedular rating for tinnitus.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1973 and from March 1980 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied an increased rating for tinnitus and bilateral hearing loss.

The issues of entitlement to an extraschedular rating for tinnitus and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for tinnitus.


CONCLUSION OF LAW

There is no legal entitlement to a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As discussed below, the Veteran is in receipt of the maximum schedular rating for tinnitus, there is no legal basis for a higher schedular rating and the VCAA is inapplicable.

Diagnostic Code 6260 was revised, effective on June 13, 2003, to explicitly provide that only a single 10 percent evaluation is to be assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).  

The Veteran has been in receipt of a 10 percent rating for tinnitus at all times during the course of this appeal.  There is no legal basis for awarding a higher schedular rating for tinnitus.  Accordingly, entitlement to an increased schedular rating for tinnitus is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a schedular disability rating in excess of 10 percent is denied.  





REMAND

A May 2010 VA treatment record indicates that the Veteran receives Social Security Administration (SSA) disability benefits.  The record does not indicate for which disability(s) such benefits were awarded and there is no indication in the claims file that VA has determined whether any records related to the SSA disability claim are relevant to the Veteran's claim before VA.  

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

The last VA audiology examination of record was conducted in September 2012.  At that time, the Veteran reported difficulty hearing conversations and having to turn up the television due to decreased hearing acuity.  In a September 2015 Brief, the Veteran reported, through his representative, that he could now only have conversations face-to-face.  As this demonstrates a potential worsening of symptomatology, and given that the most recent VA examination is now more than three years old, the Board requests that a new VA examination is provided in order to assess the current severity of the service-connected bilateral hearing loss and tinnitus.  

Finally, the Board notes that while the Veteran is in receipt of the maximum schedular rating for tinnitus, consideration must be given to whether an extraschedular rating is warranted.  Therefore, upon examination, the examiner is requested to discuss in detail the impact the Veteran's hearing loss and tinnitus have on his daily functioning.  

All outstanding records of ongoing VA treatment should also be obtained.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Provide the Veteran with a VA audiological examination to determine the severity of his service-connected bilateral hearing loss and tinnitus.  The examiner should discuss in detail the impact each disability has on the Veteran's daily functioning and on his ability to obtain and maintain employment.  

4.  After completion of all requested and necessary development, review the record in light of the newly obtained evidence.  Consider whether the claim should be referred to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate entitlement to an extraschedular rating for bilateral hearing loss and/or tinnitus.  If so, this must be done before the claim is returned to the Board.    

5.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


